Title: Recommendation of the Justices of the Peace for Bedford County, May 1781
From: Steptoe, James
To: Jefferson, Thomas


        
          Bedford May Court 1781.
        
        Thomas Watts one of the Justices of the Peace for this County having been charged as guilty of High Treason and by this Court Ordered for further Trial—It is the Opinion of this Court, that it be recommended to his Excellency the Governor to Issue a New Commission of the peace for this County and that the said Thomas Watts be left out of the same. A Copy Teste
        
          Ja. Steptoe Cl:
        
      